DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the remarks/amendments filed on 12/18/2020. 

Allowable Subject Matter
Claims 1, 5-7, 12-15, 17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a secondary-side controller for a flyback converter, includes:  wherein the rectifying circuit is a synchronous rectifier switch transistor, and wherein the switch detection circuit comprises a comparator configured to compare the gate voltage of the synchronous rectifier switch transistor to a reference voltage and further comprises a timer configured to time a time-out period, and wherein the comparator is configured to reset the timer responsive to a cycling on of the synchronous rectifier switch transistor.

Claim 15:   The prior art of record fails to disclose or suggest a method, the method comprising the steps of:  detecting the ceasing of the cycling of the power switch transistor by comparing a gate voltage for a synchronous rectifier switch transistor to a threshold voltage to determine whether the synchronous rectifier switch transistor is cycling detecting a voltage for the rectifying component; and switching off a voltage bus switch transistor to isolate a mobile device attached to the flyback converter through a data cable from an output voltage rail for the flyback converter responsive to the detection that the power switch transistor has ceased cycling.

Claim 21:  The prior art of record fails to disclose or suggest a secondary-side controller for a flyback converter, includes:  wherein the switch detection circuit comprises a comparator configured to compare a cathode voltage for the output diode to an anode voltage for the output diode; and a logic circuit configured to switch off a voltage bus switch transistor to isolate the power lead from an output voltage rail in the flyback converter responsive to a .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY E LEE III/Examiner, Art Unit 2838         


/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838